SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): March 29, 2011 MOKITA, INC. (Exact name of Company as specified in its charter) Nevada 333-167275 46-0525378 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 7th St., Suite 210 Miami, FL 33156 (Address of principal executive offices) Phone: (305) 663-7140 (Company’s Telephone Number) 13treet Miami, FL 33186 Phone:(305) 772-8678 (Former name or former address, if changed since last report) Copy of all Communications to: Carrillo, Huettel & Zouvas, LLP 3033 Fifth Avenue, Suite 400 San Diego, CA 92103 Phone: 619.546.6100 Fax: 619.546.6060 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Company under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page - 1 MOKITA, INC. Form 8-K Current Report ITEM 5.02. DEPARTURE OF DIRECTORS OR PRINCIPAL OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF PRINCIPAL OFFICERS On March 29, 2011, Eric P. Littman was appointed as a member of the Company’s Board of Directors.Mr. Littman accepted such appointment on the same date. The biography for Mr. Littman is set forth below: ERIC P. LITTMAN.Eric P. Littman is a member of the Company’s Board of Directors.During the past ten years, Mr. Littman has gained significant management and business experience as the sole shareholder and President of Eric P. Littman, P.A., a Florida professional association.Mr. Littman has successfully built his private law practice, which is primarily focused on the practice of corporate and securities law.In light of Mr. Littman’s years of corporate and executive experience, the Board of Directors believed it was in the Company’s best interests to appoint Mr. Littman as a director. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MOKITA, INC. Date: March 29, 2011 By: /s/ Irma N. Colón-Alonso Irma N. Colón-Alonso Chief Executive Officer, President & Director Page - 2
